         Case 1:21-cr-00292-RCL Document 87-1 Filed 09/01/21 Page 1 of 1




G. Bino Rucker M.D.
6120 53 r d Avenue East
Bradenton, Florida 34201                                                          p- 941-840-1848

                                                                                  F -941 827 9750




To whom it may concern re: Christopher Worrell

Dob: 06 26 1971

I have reviewed his medical record and especially his imaging results from 8/13/2021. The results are
quite worrisome for recurrence of Lymphoma, specifically lymph node involvement in the right jaw area
and left cervical neck area.

Assessment: Recurrence of Lymphoma

Recommended plan: I recommend the patient either be evaluated by a board certified hematology
oncology expert or Moffitt Cancer center at this point in time.




8/31/2021

G. Bino Rucker, M.D.

GB RUCKER
